internal_revenue_service te_ge technical_advice_memorandum aug j rats ly 00-od area manager - taxpayer's name taxpayer's address taxpayer's identification_number years involved ‘ date of conference legend m issues whether income derived by m from the sale of land under the circumstances described constitutes unrelated_business_taxable_income under sec_512 of the internal_revenue_code whether m’s provision of municipal-type services in the manner described serves the private interests of m’s members in contravention of sec_501 of the code and if not whether income derived by m from providing such services constitutes unrelated_business_taxable_income under sec_512 whether income derived by m from the provision of a golf course tennis courts and boating facilities constitutes unrelated_business_taxable_income under sec_512 of the code and what factors are relevant in determining whether such activities further an exempt_purpose under sec_501 if any of the above-mentioned activities constitute unrelated_trade_or_business under sec_513 of the code whether such activities would adversely affect m's tax- exempt status under sec_501 facts m was created by a legislative act and was formed to promote the intellectual social physical moral and religious welfare of the peopie m is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 m is physically located on hundreds of acres of land a portion of which is surrounded by a fence and gates m’s grounds are organized spatially as a compact town the grounds contain hundreds of buildings including single family homes multi- unit dwellings rooming houses boarding houses condominiums and small hotels the entire area is designated as a national historic_district and many of the buildings are designated as national historic structures m provides courses in education arts religion and recreation which occur mainly during a nine-week summer session thousands of people visit m each week during its nine-week summer season m offers approximately courses in music art ballet modern dance and special studies and also presents lectures sermons symphony and chamber music concerts opera ballet and modern dance the lectures include topics in the following areas international relations economics science education literature and religion m also conducts religious programs consisting of sunday and weekday services sacred song services choral and workshop classes adult bible classes and religious film series m offers the participants of these programs recreational facilities that include camps for children three beaches tennis courts a golf course docks for boats a movie theater and restaurants to carry out these efforts m employs more than two hundred faculty members and serves more than big_number participants m's primary source of financial support comes from attendees of its nine-week summer season attendees may be divided into the following three categories property owners resident visitors those who spend a night or more in accommodations on the grounds and day visitors individuals interested in taking the courses offered during the nine-week summer season must first purchase a gate ticket which entitles them to enter m’s grounds for a week two weeks or for the entire nine-week summer season depending upon the type of gate ticket purchased property owners must also purchase gate tickets to access their private residences even if they do not plan to attend any of the courses or programs gate ticket holders students must then pay an additional fee for each course or program that they have chosen to attend m offers scholarships to worthy individuals including needy and disabled persons through funds provided by related but separate organizations income derived from sale of land over a three year period m purchased five parcels of real_estate constituting approximately dollar_figure acres of land hereinafter the project’ m acquired the project s with the goal of expanding its residential housing and green space m integrated the project within its grounds by extending its perimeter fence to encompass it m subdivided the dollar_figure acres into lots and then improved the lots by installing utility lines pedestrian walkways a pond and a large park the subdivision of and improvements to the dollar_figure acres of land permitted the purchasers of the lots to construct individual houses on the lots m provides or will provide all services typically associated with a municipality such as police protection garbage collection road maintenance and snow plowing the ultimate goal of the project is to attract permanent residents to the properties as opposed to transients or those paying rent with their lot purchases new property owners became members of m with the authority to elect four of m’s trustees m’s rules and regulations provide that during the summer season the members of the general_public including property owners are excluded from m’s grounds except by admission ticket or written pass m hopes that the project would increase attendance during its nine-week summer season and maintains that it was essential to increase its capacity for housing within its grounds hence it would be advantageous for m to acquire the dollar_figure acres of land to provide added flexibility for expansion parking and leasing in discussing its financial resources m summarized that a considerable fund-raising effort efficient use of operating income and the capital budget planned growth in attendance and funds from the land assets will combine to underwrite the goals of the decade m writes the board_of trustees must give full affirmation to the general goals and blueprint for the future of mj in this document that affirmation carries with it the recognition of the need to pursue the marketing land development and fund-raising objectives that can provide increased resources the administrative file contains a letter from an entity that marketed and helped develop the project the letter discusses a meeting which m's officers had with that entity concerning the development of the project the letter states that the project could be important for m as it will provide great opportunities to create a beautiful well-planned community that can be a significant asset for m both aesthetically and financially m decided to sell the lots by sealed bid m placed an invitation to submit a bid in its daily newspaper as well as newspapers of surrounding metropolitan areas and entered into an open listing agreement with four real_estate agencies m intended to sell each lot to the highest bidder in addition the price of each lot was set at a minimum-offering price determined by two independent appraisers m required purchasers to agree to acquire the lots subject_to all existing and future bylaws ordinances rules and regulations of m including but not limited to the architectural and land use regulations architectural regulations the architectural regulations state that its objectives are to provide the following for the appropriate and best use of the land for preservation protection and conservation of historic buildings places of historic interest and the natural_resources of land water and air for the safe movement of traffic as well as the movement of people and goods for the use and occupancy of buildings for the healthful and convenient distribution of population for promotion of aesthetic amenities of beauty and visual interest and for the recreation heaith and comfort of all persons on the grounds of m furthermore the sales were subject_to an indenture that would prevent a subsequent sale or lease of the lots without the consent of m all sales are subject_to an option agreement that allows m to repurchase any lot sold at a percentage of the original sales_price in the event a purchaser does not in good_faith begin the construction of an approved dwelling on an unimproved jot within two years from the date of purchase or if the purchaser fails to diligently pursue construction to completion the indenture also contained the following clause the giving of this deed shall in no way and to no extent confer upon the grantee the right to enter upon the grounds of m or to pass through its gates except upon payment of the fees and upon the conditions and subject_to ail of the rules and regulations prescribed by m m's promotional brochure for the project indicates that the project consists of building lots and four existing homes that are offered for sale the brochure provides your opportunity to own the home you've dreamed about in m’s very special and newest neighborhood now is the time to think seriously about making a m vacation a way of life the grounds realtors to obtain further information or the official offering packet within the gates of m and situated in a convenient yet quiet corner of the brochure then advises the reader to contact any of six listed income derived from provision of municipal-type services as described above many housing units within the grounds of m are owned by or leased to private individuals who are considered members of m and subject_to the rules and regulations thereof the members are not entitled to enter the grounds of m and hence not able to access their housing units during the nine-week summer season unless they purchase gate tickets the members must also pay the appropriate fees to attend any of the courses or programs the members are obligated to maintain the interiors and exteriors of their housing units none of m's activities are directed to the exterior maintenance of the private residences however m does provide water and sewer garbage and solid_waste pick-up services to the members m provides and maintains the common areas and facilities that include roadways parklands sidewalks streetlights waterfront public library and other types of commonly used facilities the members are billed for the aforementioned municipal-type services annually m has indicated that the revenue derived therefrom only covers approximately percent of the costs for providing such services income derived from provision of golf course tennis courts and boating facilities m maintains and operates a golf course which may be used by its students those who are not students may also use the golf course both students and non- students are required to pay user fees the amount of which is higher for non-students m classified income received from students as non-taxable exempt_purpose income and from non-students as taxable_income m aiso maintains tennis courts and boating facilities for use by students the boating facilities allow students and their guests to enjoy the beauty of the lake m represents that the tennis courts and boating facilities are available only for use by students applicable law sec_501 of the code provides in part for the exemption from federal_income_tax for organizations organized and operated exclusively for charitable educational and religious purposes provided that no part of the organization's net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will nat be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated trade tb or business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with modifications provided in sec_512 sec_512 of the code provides in pertinent part that there shall be excluded from the computation of unrelated_business_taxable_income ail gains and losses from the sale exchange or other_disposition of property other than- a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property held primarily for safe to customers in the ordinary course of the trade_or_business sec_513 of the code provides in pertinent part that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides in part that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides in pertinent part that unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt_function sec_1_513-1 of the regulations provides in pertinent part that any activity of a sec_511 organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 and which in addition is not substantially related to the performance of exempt functions - presents sufficient likelihood of unfair competition to be within the policy of the tax accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides in pertinent part that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued this requirement must be applied in light of the purpose of the unrelated_business_income_tax to place exempt_organization business activities upon the same tax basis as the nonexempt business endeavors with which they compete hence for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations provides in pertinent part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one for this relationship to exist the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether such activities contribute importantly to such purposes depends in each case upon the facts and circumstances involved sec_1_513-1 of the regulations provides in pertinent part that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve sec_1_513-1 of the regulations states that in certain cases an asset or facility necessary to the conduct of exempt functions may also be employed ina commercial endeavor in such cases the mere fact of the use of the asset or facility in exempt functions does not by itself make the income from the commercial endeavor gross_income from related trade_or_business the test instead is whether the activities productive of the income in question contribute importantly to the accomplishment of exempt_purpose sec_30 revrul_55_449 1955_2_cb_599 states that the construction and sale of houses by a foundation described in sec_501 of the code over a period of months for the sole purpose of raising funds for the support of a church constitutes unrelated_trade_or_business within the meaning of sec_513 notwithstanding the fact that the organization did not plan to engage in further similar activities revrul_78_98 1978_1_cb_167 states that income derived by a code sec_501 school from the use of its ski facilities by students is not income from an unrelated_trade_or_business however income that the school receives from the general_public is income from an unrelated_trade_or_business 693_f2d_525 cir presents an extensive definition of the concept of unrelated_trade_or_business although the finding of a profit_motive is a key element sec_513 of the code clearly states that any activity carried on for the production_of_income constitutes a trade_or_business in 143_f2d_468 cir a taxpayer owned acres of unimproved land used for grazing purposes the taxpayer subdivided the land into lots and made improvements such as streets storm sewers and gas and electric lines each year approximately to lots were sold the court held that the taxpayer was holding lots for sale to customers in the regular course of business in 86_tc_1114 an organization housing applied for recognition of exemption as an organization described in sec_501 of the code housing was created and controlled by lake junaluska assembly inc ‘assembly’ an auxiliary of the united methodist church and a church itself assembly created housing to construct sell or lease housing on dollar_figure acres of land that it transferred to housing assembly operated and maintained grounds including the land that it transferred to housing that the church used as a gathering place of missionaries on leave retired clergy active laymen and pastors for religious services religious seminars and religious training housing planned to construct buildings containing condominium units housing maintained that it would neither advertise nor use real_estate agents to attract buyers instead housing maintained that it would make the units available only to individuals involved in or supportive of assembly's activities the tax_court held that housing was entitled to recognition of exemption under sec_501 of the code because the sale of housing would serve assembly's exempt_purpose significantly the court found that the current residents of assembly's grounds served the church by conducting religious activities the court also found that the housing units would be sold to buyers actively involved in assembly's activities the court however warned that it would reach a different holding if it found that the sales benefited individuals who maintained minimal involvement in assembly's activities specifically the court stated that i f petitioner's housing units are utilized substantially for vacation or recreational purposes or otherwise by individuals who do not have active roles in the planning organization operation of or participation in the assembly's programs and religious activities then a substantial nonexempt purpose would be served analysis as the above sections of the code and regulations indicate an organization described in sec_501 is subject_to the unrelated_business_income_tax if three requirements are met first the activity must constitute a trade_or_business the meaning of the term trade_or_business as explained in the regulations above has the same meaning as the term has under sec_162 the term trade_or_business generally covers the sale_of_goods or services provided to produce income see sec_1_513-1 of the regulations second the trade_or_business must be regularly carried on by the organization regularly carried on is determined by the frequency and continuity with which the activities are conducted and the manner in which they are pursued see sec_1_513-1 of the regulations third the trade_or_business must not be substantially related to the organization’s exempt_purpose a trade_or_business relates to the exempt_purpose only if the exercise of the trade_or_business activities has a causal relationship to the achievement of the exempt_purpose a causal relationship exists only if the trade_or_business contributes importantly to the achievement of the exempt_purpose sec_1_513-1 of the regulations to determine whether the trade_or_business contributes importantly to the advancement of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve see sec_1_513-1 this determination is made based on all the facts and circumstances of each particular case income derived from sale of land first m's subdivision development and sale of the lots to third parties clearly constitute a trade_or_business under sec_513 of the code and m does not dispute this conclusion see revrul_55_449 and brown v commissioner supra thus the trade_or_business requirement is satisfied second this business activity was done regularly and continuously and in a manner that is similar to a for-profit residential land development company specifically the foundation developed the lots of land to allow marketing thereof by real_estate companies hence the regularly carried on requirement is satisfied the next inquiry is whether the acquisition and development of the land and subsequent division into lots and sales thereof are substantially related to m’s exempt_purpose m asserts that the subdivision improvement and sale of the lots to third parties are substantially related to its exempt purposes by bringing people within its grounds as a place of meeting m cites junaluska assembly housing inc v commissioner supra in support of its position like junaluska m argues that the sales of the lots and houses enable it to bring in more people to participate in its educational programs according to m no person would attempt or even consider purchasing a lot unless his or her principal intent was to become a member of m and a participant in its activities m maintains that the high prices of the lots compared with those just outside its gates and the limitations and restrictions placed on the construction and utilization of the property show that buyers are willing to sacrifice to be part of the m community and participate in its activities we conclude however that the facts and circumstances in this case are distinguishable from the holding in junaluska the decision therein was principally based on the court's finding that the condominiums would be sold to individuals actively involved in junaluska’s activities key to the holding was the questionnaire junaluska used to screen prospective purchasers there was no indication in the court's opinion that the condominiums were marketed in a manner designed to maximize the sales_price furthermore the court emphasized that it would reach an opposite holding if the condos were used as vacation properties in this case m’s development and manvating of the lots and houses were designed to attract the highest bid most importantly m acquired and sold the lots of land primarily to raise funds by its own words m states that funds from the land assets will combine to underwrite the goals of the decade we acknowledge that there is some evidence in the administrative file to show that one of the purposes of the sales of the lots in question was to increase m's potential clientele however the relationship between the sales of the lots for single family homes and m's goal of increasing attendance is somewhat tenuous while the sales may slightly increase m’s attendance base no substantial causal relationship exists between the land sales and provision of or even the participation in m’s educational programs m did not select buyers based upon their anticipated involvement in its activities rather the sole criterion appears to be the amount of the buyer's offer the fact that the eventual owners would have to buy gate passes during the summer season to enter their properties is inconsequential many homeowners’ associations require similar fees furthermore the court in junaluska indicated that it would reach a contrary conclusion if the condominiums were sold to individuals that merely contributed financial support to junaluska see junaluska pincite note in this case the a development and sales of the lots were marketed by m and its agents in a manner designed to maximize sales_price this is different from a situation where a university acquires and develops land because it lacks sufficient housing for its students any benefit to m’s educational mission through the development and sales of the lots is ancillary to the principal purpose of the sales raising funds offering purchasers to partake incidentally in m’s educational and cultural programs does not convert the business of selling land into an educational endeavor consequently m has failed to show that the development and sales of the lots have a substantial connection to its exempt_purpose since the development and sales of the lots of land constitute a trade_or_business were done in a regularly carried on manner and are not substantially related to m’s exempt_purpose the income therefrom is unrelated_business_taxable_income under sec_512 of the code also the facts and circumstances described above clearly indicate that the dollar_figure acres of land were acquired and improved upon for the primary purpose of sale to customers the frequency continuity and size of sales the extent of improvements made by m and the proximity of purchase and sale support a conclusion that the property was held primarily_for_sale_to_customers in the ordinary course of the trade_or_business thus the modification for gains from the sale of property set forth in sec_512 and sec_1_512_b_-1 of the regulations is not applicable here income derived from provision of municipali-type services as described above m provides water and sewer garbage and solid_waste collection services to its own buildings and facilities and the private residences of the people living within its grounds m also provides and maintains roadways parkiands sidewalks streetlights waterfront public library and other municipal-type facilities that are commonly used by the private residents and the students of m m assessed fees on each private residence for provision of these services and maintenance of the commonly used facilities we believe the provision of water sewer garbage and solid_waste collection services to private residences is not substantially related to m’s exempt purposes the benefit to m's educational and cultural mission through the provision of the aforementioned municipal-type services is ancillary to the principal purpose of providing these conveniences to the private residences providing these conveniences does not contribute importantly to the educational and cultural activities of m see sec_1_513-1 of the regulations we also note that these services without question are regularly provided to the private residences nevertheless the information in the file does not indicate that m entered into this activity with the dominant hope and intent of earning a profit see louisiana credit_union league v united_states supra all of the available information indicates that m’s provision of bot municipal-type services does not possess the characteristics of a trade_or_business under sec_513 of the code because of the absence of a profit_motive any income derived by m from providing these services does not constitute unrelated_business_taxable_income under sec_512 we believe that the provision and maintenance of the commonly used facilities are substantially related to m’s exempt purposes these public or commonly used facilities are provided for the benefit of and used by the students of m any benefit derived by the private residents from the use of these facilities or from the services described above is merely incidental and does not result in private interests being served see sec_1_501_c_3_-1 of the regulations we also note that the entire grounds of m have been designated as a national historic_district and many buildings are designated as national historic structures the provision and maintenance of these commonly used facilities also serve the exempt_purpose of preserving the historic_district status of m see sec_1_513-1 _ instance any income derived from providing and maintaining the commonly used facilities does not constitute unrelated_business_taxable_income under sec_512 of the code in thi sec_3 income derived from provision of golf course tennis courts and boating facilities m owns and maintains a golf course tennis courts and boating facilities gate ticket holders the students of m may use any of these facilities provided they pay the appropriate user fees non-students may use the golf course but not the tennis courts or boating facilities they must also pay the appropriate user fees we believe that the user fees m derived from its students for_the_use_of these facilities do not constitute unrelated_business_taxable_income under sec_512 as described above m offers a wide variety of educational art and religious programs to its students the purpose of which is to develop a well-rounded mind m also offers programs or activities whose purpose is to develop and improve the students’ health and body and provide recreation for the students like the organization described in rev rui supra which provided ski facilities for its students m's provision of recreational facilities is substantially related to its exempt purposes under these circumstances such activities are part of the overall educational and developmental experiences offered by m student use of the golf course tennis courts and boating facilities serve this objective and contribute importantly to the exempt purposes of m however the use of the golf course by non-students ie those who are not gate ticket holders does not serve this objective again like the organization described in revrul_78_98 supra m’s providing of its golf course to individuals who are not students of m does not further m's overall educational_purposes the use of m's golf sec_1s course by members of the public is a regularly carried on trade_or_business activity that is not appreciably different from private for-profit golf courses consequently the user fees derived by m from non-students constitute unrelated_business_taxable_income under sec_512 of the code exemption under sec_501 as described above m offers an extensive summer program of education arts religion and recreation the unrelated business activities described above comprise only a small part both qualitatively and quantitatively of the overall activities of m by any measure during the years under examination m was operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations and was not operated for a substantial nonexempt purpose as the operational_test together with the other requirements under sec_501 of the code was met m's exemption under sec_501 was not adversely affected by the aforementioned activities conclusion income derived by m from the sale of land under the circumstances described constitutes unrelated_business_taxable_income under sec_512 a of the code m's provision of municipal-type services in the manner described does not serve the private interests of m’s members and income derived by m from providing such services does not constitute unrelated_business_taxable_income under sec_512 of the code income derived by m from the provision of golf course tennis courts and boating facilities to m’s students does not constitute unrelated_business_taxable_income under sec_512 of the code income derived by m from the use of the golf course by non-students does constitute unrelated_business_taxable_income under sec_512 although some of the above-mentioned activities constitute unrelated_trade_or_business under sec_513 of the code m’s exemption under sec_501 is not adversely affected a copy of the technical_advice_memorandum is to be given to the organization sec_6110 of the code provides that it may not be used or cited as precedent - end -
